DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 11 and 13-17 are objected to for dependency issues. A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed. Currently, claims 13-17 are separated significantly from the claims they are dependent upon. Claim 11 should either be dependent on claim 1 or claim 4 to be proper. Claim 13 should be dependent upon claim 1 in order to be proper or claim 12 should be dependent upon claim 11. Similar situations arise for the other claims. See MPEP § 608.01(n).












Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kanno (US PGPub 2018/0067849) in view of Cohen et al. (US PGPub 2014/0047210, hereafter referred to as Cohen).
Regarding claim 1, Kanno teaches a memory system that is connectable to a host, comprising: a non-volatile memory, and 5a controller configured to be electrically connected to the non-volatile memory to control the non-volatile memory (Fig. 1 and Paragraphs [0031], show the controller connected to a non-volatile memory), wherein the non-volatile memory is configured to store 10an address translation table for managing a correspondence between a logical address used by the host to access the memory system and a physical address in which data in the non-volatile memory is written, and 15a data map for managing whether the data written in the non-volatile memory is valid or invalid (Fig. 1 and Paragraphs [0053] and [0066]-[0070], show the LUT (address translation table) which contains the logical-to-physical address translations and the ADM (active data map) which is used to show what data is valid and what is invalid). Kanno does not teach in a case where an invalidation command for invalidating the data written in the non-volatile memory is received from the host, the controller is 20configured to update the address translation table and the data map based on the invalidation command, and a response to the invalidation command is transmitted to the host after the address translation table is updated and before the data map is updated.
Cohen in a case where an invalidation command for invalidating the data written in the non-volatile memory is received from the host, the controller is 20configured to update the address translation table and the data map based on the invalidation command, and a response to the invalidation command is transmitted to the host after the address translation table is updated and before the data map is updated (Abstract and Paragraphs [0041]-[0044] and [0046], states a TRIM command (invalidation command) can be sent to invalidate data which involves the updating of the LBAs in the address table as well as the Block Use Space (BUS). One of the possible sequence of events that can take place is that the LBAs are updated, a notification is sent to the host before the BUS count is updated). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kanno to implement the TRIM techniques of Cohen so as to improve processing time (Cohen, Paragraph [0044])
Regarding claim 2, Kanno and Cohen teach all the limitations to claim 1. Cohen further teaches wherein in a case where a command other than the invalidation command is received from the host after the invalidation command, the command is executed after the response to the invalidation command is transmitted 30to the host (Paragraph [0038], states that read or writes can be performed meaning those commands can be received. Paragraph [0050] shows that these commands can be performed after the invalidation procedure). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 3, Kanno and Cohen teach all the limitations to claim 2. Cohen further teaches wherein the invalidation command comprises a logical address for accessing data to be invalidated by the invalidation command, and the other command comprises at least one of a - 55 -write command, a read command, and an invalidation command other than the invalidation command (Paragraph [0046], shows that the TRIM command can specify LBAs to be invalidated meaning it has to include a logical address. Paragraph [0038] as stated in the rejection to claim 2, the commands performed later can be a read or write command), the other command designating a logical address in the invalidation command (Paragraph [0046], shows that a write command can be directed to an LBA that was invalidated as a way to validate the entry within the page). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 12, Kanno and Cohen teach all the limitations to claim 1. Kanno further teaches wherein the address translation table has a hierarchical structure and comprises a plurality of fragment tables corresponding to a plurality of hierarchies (Fig. 1 and 3 and Paragraphs [0079] and [0081]-[0085], show the hierarchical LUT which includes several fragment tables). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim  20, claim 20 is the system claim associated with claim 1. Since Kanno and Cohen teach all the limitations to claim 1 and Kanno further teaches a host; and a memory system that is communicatively connected to the host (Fig. 1 information processing device (host) is connected to the memory device (memory system)), they also teach all the limitations to claim 20; therefore the rejection to claim 1 also applies to claim 20.

Claims 4, 10, 13, 15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kanno and Cohen as applied to claim 1 above, and further in view of Frolikov (US PGPub 2019/0265909).
Regarding claim 4, Kanno and Cohen teach all the limitations to claim 1. Cohen further teaches retrieve the invalidation request after the response to the invalidation command is 10transmitted to the host and updating the data map based on the invalidation request (Paragraph [0046], as stated in the rejection to claim 1, the updating of the BUS count can be done as part of a background process after the acknowledgement is sent to the host). Kanno and Cohen do not explicitly teach wherein the controller is configured to store an invalidation request based on the invalidation command in a queue, and retrieve the invalidation request from the queue.
Frolikov teaches wherein the controller is configured to store an invalidation request based on the invalidation command in a queue, and retrieve the invalidation request from the queue (Paragraph [0084]-[0085], states that commands can be placed in a submission queue and later retrieved for execution and some of those commands can be TRIM or UNMAP commands). Since both Kanno/Cohen and Frolikov teach invalidation commands it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining the prior art elements according to known methods by modifying the teachings of Kanno and Cohen to use the submission and completion queues as taught in Frolikov to obtain the predicable result of wherein the controller is configured to store an invalidation request based on the invalidation command in a queue and retrieve the invalidation request from the queue after the response to the invalidation command is 10transmitted to the host.
Regarding claim 10, Kanno, Cohen, and Frolikov teach all the limitations of claim 4. Frolikov further teaches wherein other commands received from the host 10after the invalidation command are executed in preference to the invalidation request, and the controller is configured to retrieve the invalidation request from the queue after the other commands are executed and update the data map based on 15the invalidation request (Paragraph [0084]-[0085], states that the commands can have priorities and that high priority commands can be done before low priority commands. It also states that the TRIM commands can be considered low priority meaning that the high priority reads and writes can be done before the TRIM command is performed). The combination of and reason for combining are the same as those given in claim 4.
Regarding claim 13, Kanno, Cohen, and Frolikov teach all the limitations to claim 4. Kanno further teaches wherein the address translation table has a hierarchical structure and comprises a plurality of fragment tables corresponding to a plurality of hierarchies (Fig. 1 and 3 and Paragraphs [0079] and [0081]-[0085], show the hierarchical LUT which includes several fragment tables). The combination of and reason for combining are the same as those given in claim 4.
Regarding claim 15, Kanno, Cohen, and Frolikov teach all the limitations to claim 10. Kanno further teaches wherein the address translation table has a hierarchical structure and comprises a plurality of fragment tables corresponding to a plurality of hierarchies (Fig. 1 and 3 and Paragraphs [0079] and [0081]-[0085], show the hierarchical LUT which includes several fragment tables). The combination of and reason for combining are the same as those given in claim 4.
Regarding claim 17, Kanno, Cohen, and Frolikov teach all the limitations to claim 4. Frolikov further teaches wherein the controller is configured to store a plurality of invalidation requests based on a plurality of invalidation commands in a queue, and execute priority control for the invalidation requests (Paragraph [0084]-[0085], as stated in the rejection to claim 4, since multiple requests can be received it means there can be more than one invalidation request, all of which have an assigned priority). The combination of and reason for combining are the same as those given in claim 4.
Regarding claim 19, Kanno, Cohen, and Frolikov teach all the limitations to claim 17. Frolikov further teaches wherein the controller is configured to preferentially update the data map based on an invalidation request designated by a dedicated command (Paragraph [0084]-[0085], as stated in the rejection to claim 4, the TRIM commands can be given a particular priority and are done by TRIM commands whose purpose is to invalidate data). The combination of and reason for combining are the same as those given in claim 4.

Allowable Subject Matter
Claims 5-9, 11, 14, 16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337. The examiner can normally be reached Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.P./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132